UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-4689



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


LORENZO DEVON      ABNEY,   a/k/a   Smiley,   a/k/a
Lorenzo Abney,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, District
Judge. (5:06-cr-00029)


Submitted:   February 8, 2008                   Decided:   March 4, 2008


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Helen E. Phillips, Grundy, Virginia, for Appellant.      John L.
Brownlee, United States Attorney, Donald Ray Wolthuis, OFFICE OF
THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Lorenzo    Devon   Abney   pled   guilty   to    conspiracy    to

distribute fifty grams or more of cocaine base and possession with

intent to distribute cocaine base, and was sentenced to 188 months

of imprisonment.        On appeal, counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), alleging that there are

no meritorious claims on appeal but raising the following issues:

whether (1) Abney received ineffective assistance of trial counsel,

but was unable to express this belief because counsel died between

his guilty plea and sentencing hearing, and (2) Abney’s sentence

was improperly enhanced because of drug weight and his role in the

offense.      The Government has filed a motion to dismiss the appeal.

For the reasons that follow, we grant the Government’s motion to

dismiss in part and affirm in part.

              We grant the Government’s motion to dismiss the appeal of

Abney’s sentence.        The record reveals that Abney waived his right

to   appeal    “any     sentencing   guidelines   factors     or   the   Court’s

application of the sentencing guidelines factors to the facts of my

case” (J.A. 17) as long as he received a “fair sentencing hearing.”

(Id.).   Our review of the record reveals that Abney received a fair

sentencing hearing, a fair plea hearing that complied with Fed. R.

Crim. P. 11, and that Abney knowingly and voluntarily waived his

right to appeal his sentence in this regard. Accordingly, we grant

the Government’s motion to dismiss the appeal of Abney’s sentence.


                                      - 2 -
              Counsel’s Anders issues are without merit.            First, Abney

has failed to meet the demanding burden of showing ineffective

assistance of counsel on direct appeal.                 Claims of ineffective

assistance of counsel are not cognizable on direct appeal unless

the record conclusively establishes ineffective assistance. United

States   v.    James,    337   F.3d   387,    391    (4th   Cir.   2003);    United

States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999).                    Rather,

to   allow    for   adequate    development     of    the   record,   claims    of

ineffective assistance generally should be brought in a 28 U.S.C.

§ 2255 (2000) motion.          United States v. Hoyle, 33 F.3d 415, 418

(4th Cir. 1994).        Second, Abney has waived his right to attack his

sentence.      Moreover, the record does not support his claims that

his sentence was improperly increased because of drug weight or his

role in the offense.

              We have examined the entire record in this case in

accordance with the requirements of Anders, and find no meritorious

issues for appeal.        Accordingly, we dismiss the appeal of Abney’s

sentence and affirm his conviction.             We deny counsel’s motion to

withdraw.      This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.        If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.          Counsel’s motion must state that a


                                      - 3 -
copy thereof was served on the client. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                               DISMISSED IN PART;
                                                 AFFIRMED IN PART




                              - 4 -